UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 21-6512


WILLIAM K. DIXON,

                    Plaintiff - Appellant,

             v.

FRANK B. BISHOP, JR., Warden NBCI; R. S. RODERICK, CMM & Acting
Warden; JEFF NINES, Assistant Warden; DAYENA M. CORCORAN,
Commissioner; WILLIAM S. BOHRER, Security Chief; JASON L. HARBAUGH,
Captain; MARK J. CARTER, IID Exec. Dir.; EVAN ORNDORFF; JARED ZAIS;
BRANDON CABLE; WM GILLIAN; JEREMY CRITES; ROBERT CROSS;
VAUGHN WHITEMAN; JAMIE FARRIS, Hearing officer; NURSE TAMMY;
ANTHONY FRENTZEL, JR., Sergeant; LEON GOODRICH; GARY DROZDA;
DAVID ELLIFRITZ; GREGORY BEAN; JOHN DOE WILT; JOHN DOE
DOLLY; CHRISTEL V. KELLEY; C. GILPEN; CORALYN PRICE; J. MOST;
A.R.P. COORDINATOR JACK JOHNS, Lieutenant; JANE DOE MILLER, Female
officer in charge O.I.C.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:18-cv-02883-TDC)


Submitted: September 8, 2021                              Decided: September 21, 2021


Before WILKINSON, FLOYD, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.
William K. Dixon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       William K. Dixon seeks to appeal the district court’s order granting the Correctional

Defendants’ motion to dismiss or for summary judgment, and dismissing the claims against

the remaining Defendants in his 42 U.S.C. § 1983 action under 28 U.S.C. § 1915A(b). We

dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on February 24, 2021. Dixon filed the notice of

appeal on March 28, 2021. * Because Dixon failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




       *
         For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date that Dixon could have delivered the notice to prison officials for
mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                              3